DETAILED ACTION
Response to Amendment
Applicant’s amendment filed March 10, 2021. Claims 22-25 new. Claims 1-25 have been presented for examination. Applicant’s amendment has been fully considered and entered.
Double Patenting
2.       Claim 1 rejected on the ground of nonstatutory double patenting over claims 16-19 of U.S. Patent No. 10789823 B2 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
3.       The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.       a) Claim 1 of the application (17/033830) as shown in the table below contains every element of claims 1 and 10 of the patented application. 
Claims of instant application 17/033830
Claims of U.S. Patent No. 10789823 B2
1. A. monitoring apparatus comprising;
a first transceiver communicating to a second transceiver via a first wireless link, said second

a visual monitoring system comprising one or more cameras, said visual monitoring system is configured to respond to a loss of wireless communications of said first wireless link, said loss indicating that said second transceiver is located outside of said first volume, wherein
if said loss of wireless communications occurs, said visual monitoring system monitors said component with said one or more cameras.

8. A monitoring apparatus comprising:
a first system configured, to provide a notice, said first system comprising: a boundary, said boundary separates a first volume from a second volume; a first wireless link established within said first volume between said first system and a component, wherein
said component can be located in either said first volume or said second volume, wherein
said notice is issued by said first system if said component is located in said second volume; and
a visual monitoring system comprised of one or" more cameras, said visual monitoring system is configured to receive and to respond to said notice issued from said first system, wherein
if said notice indicates said component is outside of said first volume, said visual monitoring system monitors said component with said one or more cameras
15.    An apparatus to monitor a component once said component is outside a first volume, said apparatus
comprising:
a wireless system confi gured to provide a notice of a loss of wireless communication to said component, wherein
said notice identifies when said component once contained within said first volume is identified as being outside of said first volume; and
a visual monitoring system comprised of one or more cameras, said monitoring system is configured to receive and to respond to said notice, wherein
if said notice indicates said component is outside of said first volume, said visual monitoring system monitors said component with said one or more cameras.






Claim Rejections - 35 USC § 103
5.       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
6.         The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.       Claims 1, 3-4, 8, 10-15, 17-18 and 20-25 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sher (US 2009/0315714 A1) (hereinafter Sher) in view of Howarth (US 2008/0180244 A1) (hereinafter Howarth).

               Regarding claim 1, Sher discloses a monitoring apparatus (Fig. 3-4, external security system 302) comprising; 
a first stationary transceiver (Fig. 2-4, para 33, control or filtering or transmission or reception circuitry 118 comprised of transmitting and receiving a signal at a desired frequency and/or with a desired frequency band) communicating to a second transceiver via a first wireless link, said second transceiver attached to a component (paragraph 0062, receiver and transmitter embeddable security device 110 via receiver and transmitter, paragraph 009, security device including transmitter, receiver, and transmit and/or receive a first signal and a second signal), said first stationary transceiver and said second transceiver located in a first volume (paragraph 0029, FIG. 1, security device 110 include control, filtering, transmission, reception circuitry 118 and control, filtering, transmission, reception circuitry 128, paragraph 0062, third device 1102 contacts embeddable security device 110 via receiver and transmitter); and
a visual monitoring system comprising one or more cameras (paragraph 0055, security system 302 embedded in a traffic signal 502 and if the traffic signal is equipped with a camera 504, as is common at some intersections, security system 302 adapted to record an image or images of the surrounding area), said visual monitoring system is configured to respond to a loss of wireless communications of said first wireless link, said loss indicating that said second transceiver is located outside of said first volume, wherein, said visual monitoring system monitors said component with said one or more cameras, once said loss of wireless communications occurs (paragraph 0057, device 110 together with date and time information and/or images, via camera 504, paragraph 0061, device 110 enter a high-power transmission mode, in which the broadcast range of the security device 110 increased or decreased and monitor accordingly, paragraph 0073, security device 110 to emit an audio or visual signal).
Eventhough Sher discloses transceiver but fails to disclose stationary transceiver.
 In analogous art, Howarth discloses stationary transceiver (receiver 230 configured to both receive and transmit signals [0040], and room 400 includes various valuable devices, including network devices 405, video cameras 407 and transmitter 410 produces signals 415 in the vicinity [0062]).
Therefore, it would have been obvious to one of ordinary skill in the art to modify teaching of embeddable security device is configured to emit a signal that activates the external alarm system disclosed by Sher to detects removal of inventory items from an area protected with sensors as taught by Howarth to send notification that prevents suspected thief from being warned, by sending message to security personnel when attempts to pass through exit with particular item [Howarth, paragraph 0020].
Regarding claim 3, Sher discloses the apparatus of claim 1, wherein said visual monitoring system follows said component with said one or more cameras once said loss of wireless communications occurs (paragraph 0061, device 110 enter a high-power transmission mode, in which the broadcast range of the embeddable security device 110 increased or decreased and monitor accordingly, paragraph 0055, security system 302 can be adapted to record an image or images of the surrounding area and forward image(s) to a desired location, paragraph 0057, system 302, when detecting the alert signal, can record data from embeddable security device 110 together with date and time information, images, via camera 504).
Regarding claim 4, Sher discloses the apparatus of claim 1, further comprising;
a first boundary partially enclosing said first volume: and a. reference block comprising a third transceiver, said third transceiver configured to establish a second wireless link with said first stationary transceiver, said reference block is moved to adjust a position of said first boundary (paragraph 0029, FIG. 1, security device 110 control, filtering, transmission, reception circuitry 118 and control, filtering, transmission, reception circuitry 128, paragraph 0062, third device 1102 contacts security device 110 via internal receiver and transmitter, paragraph 0061, device 110 enter a high-power transmission mode, in which the broadcast range of the embeddable security device 110 increased or decreased and monitor accordingly).
Regarding claim 8, Sher discloses a monitoring apparatus (Fig. 3-4, external security system 302)  comprising: 
a boundary, said boundary separates a first volume from a second volume; a first system configured, to provide a notice, said first system comprising: (paragraph 009, security device including transmitter, receiver, and transmit and/or receive a first signal and a second signal); a first wireless link established between a first stationary transceiver  and a component, wherein said component can be located in either said first volume or said second volume, wherein said notice is issued by said first system if said component is located in said second volume (paragraph 0029, FIG. 1, security device 110 include control, filtering, transmission, reception circuitry 118 and control, filtering, transmission, reception circuitry 128, paragraph 0062, third device 1102 contacts embeddable security device 110 via receiver and transmitter); and
a visual monitoring system comprised of one or more cameras (paragraph 0055, security system 302 embedded in a traffic signal 502 and if the traffic signal is equipped with a camera 504, as is common at some intersections, security system 302 adapted to record an image or images of the surrounding area), said visual monitoring system is configured to receive and to respond to said notice issued from said first system, wherein, said visual monitoring system monitors said component with said one or more cameras, once said notice indicates said component is located within said second volume  (para 0057, device 110 together with date and time information, images, camera 504, paragraph 0061, device 110 enter a high-power transmission mode, in which the broadcast range of the embeddable security device 110 increased or decreased and monitor accordingly).
Eventhough Sher discloses transceiver but fails to disclose stationary transceiver.
 In analogous art, Howarth discloses stationary transceiver (receiver 230 configured to both receive and transmit signals [0040], and room 400 includes various valuable devices, including network devices 405, video cameras 407 and transmitter 410 produces signals 415 in the vicinity [0062]).
Therefore, it would have been obvious to one of ordinary skill in the art to modify teaching of embeddable security device is configured to emit a signal that activates the external alarm system disclosed by Sher to detects removal of inventory items from an area protected with sensors as taught by Howarth to send notification by receive and transmit signals that prevents suspected thief from being warned, by sending message to device of security personnel when attempts to pass through exit with particular item [Howarth, paragraph 0020].
Regarding claim 10, Sher discloses the apparatus of claim 8, wherein 
said visual monitoring system follows said component with said one or more cameras, once said notice has been issued (paragraph 0055, security system 302 can be adapted to record an image or images of the surrounding area and forward image(s) to a desired location, paragraph 0057, system 302, when detecting the alert signal, can record data from embeddable security device 110 together with date and time information, images, via camera 504).
Regarding claim 11, Sher discloses the apparatus of claim 8, farther comprising:  a reference block comprising a reference transceiver, said reference transceiver configured to establish a second wireless link with said first stationary transceiver, said reference block is moved to adjust said first volume  (paragraph 0029, FIG. 1, security device 110 include control, filtering, transmission, reception circuitry 118 and control, filtering, transmission, reception circuitry 128, paragraph 0062, third device 1102 contacts embeddable security device 110 via internal receiver and transmitter).
Regarding claim 12, Sher discloses the apparatus of claim 8, wherein 
after said movement of said reference block, an output power of said second wireless link is set equal to said output power of said second wireless link
 (para 0052, FIG. 3, security device 110 receive signal from desired source and generate power from received signal of an external security system 302).
Regarding claim 13, Sher fails to discloses the apparatus of claim 11, wherein 
said output power of said first wireless link is set equal to said output power of said second wireless link.
In analogous art, Howarth discloses the apparatus of claim 11, wherein 
said output power of said first wireless link is set equal to said output power of said second wireless link (Fig. 4a, paragraph 0031, transmit at higher power levels than passive tags, paragraph 0060, Fig. 3B, If no signal is detected within time y, disabler 205 causes state of device 305 to be a theft state).
Therefore, it would have been obvious to one of ordinary skill in the art to modify teaching of embeddable security device is configured to emit a signal that activates  alarm system disclosed by Sher to power either by its own power source or being powered by signal of security system as taught by Howarth to send notification to prevents suspected thief from being warned, by sending message to security personnel when attempts to pass through exit with item [Howarth, paragraph 0022].
Regarding claim 14, Sher fails to discloses the apparatus of claim 8, further comprising: at least one antenna configured to receive RF energy, said RF energy powers said component when said component is within said first volume.
In analogous art, Howarth discloses the apparatus of claim 8, further comprising: at least one antenna configured to receive RF energy, said RF energy powers said component when said component is within said first volume (Fig. 4a, paragraph 0031, transmit at higher power levels than passive tags, paragraph 0060, Fig. 3B, If no signal is detected within time y, disabler 205 causes the state of device 305 theft state, paragraph 0065, detect when device is powered on in various ways).
Therefore, it would have been obvious to one of ordinary skill in the art to modify teaching of embeddable security device is configured to emit a signal that activates  alarm system disclosed by Sher to power either by own power source or being powered by signal of security system and detect when the device is powered on in various ways as taught by Howarth to send notification to prevents suspected thief from being warned, by sending message to security personnel when attempts to pass through exit with item [Howarth, paragraph 0022].
Regarding claim 15, Sher discloses an apparatus to monitor a component once said component is outside a first volume (Fig. 3-4, external security system 302), said apparatus comprising:
a first stationary transceiver in wireless communication with said component; a wireless system configured to provide a notice of a loss of said wireless communication (paragraph 009, security device including transmitter, receiver, and transmit and/or receive a first signal and a second signal), wherein said notice identifies when said component once contained within said first volume is identified as being outside of said first volume (paragraph 0029, FIG. 1, security device 110 include control, filtering, transmission, reception circuitry 118 and control, filtering, transmission, reception circuitry 128, paragraph 0062, third device 1102 contacts embeddable security device 110 via internal receiver and transmitter); and
a visual monitoring system comprised of one or more cameras (paragraph 0055, security system 302 embedded in a traffic signal 502 and if the traffic signal is equipped with a camera 504, as is common at some intersections, security system 302 adapted to record an image or images of the surrounding area), said monitoring system is configured to receive and to respond to said notice, wherein said visual monitoring system monitors said component with said one or more cameras, once said component is outside of said first volume (paragraph 0057, device 110 together with date and time information and/or images, via camera 504, paragraph 0061, device 110 enter a high-power transmission mode, in which the broadcast range of the embeddable security device 110 increased or decreased and monitor accordingly).
Eventhough Sher discloses transceiver but fails to disclose stationary transceiver.
 In analogous art, Howarth discloses stationary transceiver (receiver 230 configured to both receive and transmit signals [0040], and room 400 includes various valuable devices, including network devices 405, video cameras 407 and transmitter 410 produces signals 415 in the vicinity [0062]).
Therefore, it would have been obvious to one of ordinary skill in the art to modify teaching of embeddable security device is configured to emit a signal that activates the external alarm system disclosed by Sher to detects removal of inventory items from an area protected with sensors as taught by Howarth to send notification by receive and transmit signals that prevents suspected thief from being warned, by sending message to device of security personnel when attempts to pass through exit with particular item [Howarth, paragraph 0020].
	Regarding claim 17, Sher discloses the apparatus' of claim 15, wherein 
said visual monitoring system follows said component with said one or more cameras, once said loss of said notice occurs (paragraph 0055, security system 302 can be adapted to record an image or images of the surrounding area and forward image(s) to a desired location, paragraph 0057, system 302, when detecting the alert signal, can record data from embeddable security device 110 together with date and time information, images, via camera 504).
Regarding claim 18, Sher discloses the apparatus of claim 15. further comprising; a first wireless link within said first volume to communicate between said first stationary transceiver and said component (Fig. 7-8); 
a first boundary partially enclosing said first volume; and a reference block comprising a reference transceiver, said reference transceiver configured to establish, a second wireless Sink with said first stationary transceiver, said reference block is moved to adjust a position of said first boundary (paragraph 0029, FIG. 1, security device 110 include control, filtering, transmission, reception circuitry 118 and control, filtering, transmission, reception circuitry 128, paragraph 0062, third device 1102 contacts embeddable security device 110 via internal receiver and transmitter).
Regarding claim 20, Sher fails to discloses the apparatus of claim 18, wherein 
said output power of said first wireless link is set equal to said output power of said second wireless link.
In analogous art, Howarth discloses the apparatus of claim 18, wherein 
said output power of said first wireless link is set equal to said output power of said second wireless link (Fig. 4a, paragraph 0031, transmit at higher power levels than passive tags, paragraph 0060, Fig. 3B, If no signal is detected within time y, disabler 205 causes state of device 305 to be a theft state).
Therefore, it would have been obvious to one of ordinary skill in the art to modify teaching of embeddable security device is configured to emit a signal that activates  alarm system disclosed by Sher to power either by own power source or being powered by signal of security system and detect when device is powered on in various ways as taught by Howarth to send notification to prevents suspected thief from being warned, by sending message to security personnel when attempts to pass through exit with item [Howarth, paragraph 0022].
Regarding claim 21, Sher discloses the apparatus of claim 15, further comprising: at least one antenna configured to receive RF energy, said RF energy powers said component when said component is within said first volume (Fig. 3-4, external security system 302, para 0029, FIG. 1, security device 110 include control, filtering, transmission, reception circuitry 118 and control, filtering, transmission, reception circuitry 128, para 0062, third device 1102 contacts embeddable security device 110 via receiver and transmitter).
Regarding claim 22, Sher discloses an apparatus (Fig. 3-4, external security system 302) comprising:
a first wireless link established communications between a first stationary transceiver and said component within said first volume (para 009, security device including transmitter, receiver, and transmit or receive first signal and second signal),
 wherein a notice is issued once said first wireless link fails to communicate signals between said first stationary transceiver and said component, after said component is moved outside said first volume (paragraph 0029, FIG. 1, security device 110 include control, filtering, transmission, reception circuitry 118 and control, filtering, transmission, reception circuitry 128, paragraph 0062, third device 1102 contacts embeddable security device 110 via internal receiver and transmitter); and
a visual monitoring system comprised of one or more cameras, said monitoring system is configured to receive and to respond to said notice (paragraph 0055, security system 302 embedded in a traffic signal 502 and if the traffic signal is equipped with a camera 504, as is common at some intersections, security system 302 adapted to record an image or images of the surrounding area), wherein said visual monitoring system monitors said component with said one or more cameras, after said notice is issued (paragraph 0057, device 110 together with date and time information and/or images, via camera 504, paragraph 0061, device 110 enter a high-power transmission mode, in which the broadcast range of the embeddable security device 110 increased or decreased and monitor accordingly, paragraph 0073, security device 110 to emit an audio or visual signal).
Eventhough Sher discloses transceiver but fails to disclose stationary transceiver.
 In analogous art, Howarth discloses stationary transceiver (receiver 230 configured to both receive and transmit signals [0040], and room 400 includes various valuable devices, including network devices 405, video cameras 407 and transmitter 410 produces signals 415 in the vicinity [0062]).
Therefore, it would have been obvious to one of ordinary skill in the art to modify teaching of embeddable security device is configured to emit a signal that activates the external alarm system disclosed by Sher to detects removal of inventory items from an area protected with sensors as taught by Howarth to send notification that prevents suspected thief from being warned, by sending message to security personnel when attempts to pass through exit with particular item [Howarth, paragraph 0020].
Regarding claim 23, Sher discloses the apparatus of claim 22. further comprising: a first boundary partially enclosing said first volume; and a reference block comprising a reference transceiver, said reference transceiver configured to establish a second wireless link with said first stationary transceiver, said reference block is moved to adjust a position of said first boundary (paragraph 0029, FIG. 1, security device 110 control, filtering, transmission, reception circuitry 118 and control, filtering, transmission, reception circuitry 128, paragraph 0062, third device 1102 contacts security device 110 via internal receiver and transmitter).
Regarding claim 24, Sher discloses the apparatus of claim 22, wherein said visual rnonitoring system follows said component with said one or more cameras, once said loss of said notice is issued (para 0057, device 110 together with date and time information, images, camera 504, paragraph 0055, security 302 embedded in signal 502 and if the traffic signal is equipped with camera 504, as common at intersections, security system 302 adapted to record an image or images of the surrounding area).
Regarding claim 25, Sher discloses the apparatus of claim 22, further comprising: at least one antenna configured to receive RF energy, said RP energy powers said component when said component is within said first volume (paragraph 0029, FIG. 1, security device 110 include control, filtering, transmission, reception circuitry 118 and control, filtering, transmission, reception circuitry 128, paragraph 0062, third device 1102 contacts security device 110 via internal receiver and transmitter).


8.       Claims 2, 5-7, 9, 16 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sher (US 2009/0315714 A1) (hereinafter Sher) in view of Howarth (US 2008/0180244 A1) (hereinafter Howarth) and further in view of Waschura (US 2007/0033448 A1) (hereinafter Waschura).

Regarding claim 2, Sher and Howarth fails to disclose the apparatus of claim 1, further comprising; a bit error test (BERT) device is configured to determine when said component is outside of said first volume, said loss of wireless communication occurs when a result of said BERT falls below a reference value.
In analogous art, Waschura discloses the apparatus of claim 1, further comprising; a bit error test (BERT) device is configured to determine when said component is outside of said first volume, said loss of wireless communication occurs when a result of said BERT falls below a reference value (Abstract, Bit error rate tester (BERT) provide a respective bit decision output signal in response to an input signal and BERT provides ability to supply additional information and feedback about behavior and performance of targeted device).
Therefore, it would have been obvious to one of ordinary skill in the art to modify teaching of embeddable security device is configured to emit a signal that activates the external alarm system disclosed by Sher and Howarth to send data that goes over stream during bit error rate tests is constrained to be a predictable pattern as taught by Waschura to BERT provides ability to supply additional information and feedback about the behavior and performance of the targeted device or subsystem being tested and to perform error measurements in non-constrained data [Waschura, Abstract].
Regarding claim 5, Sher discloses the apparatus of claim 4, wherein after said movement of said reference block, an output power of said second wireless  link (paragraph 0052, FIG. 3, security device 110 receive a signal from any desired source and generate power from the received signal of an external security system 302).
In analogous art, Waschura discloses adjusted till a bit error test (BERT) result is equal to a reference value  (Abstract, Bit error rate tester (BERT) provide a respective bit decision output signal in response to input signal and BERT provides ability to supply information and feedback about behavior and performance of targeted device).
Regarding claim 6, Sher fails to discloses the apparatus of claim 5, wherein an output power of said first wireless link is set equal to said output power of said second wireless link.
In analogous art, Howarth discloses the apparatus of claim 5, wherein an output power of said first wireless link is set equal to said output power of said second wireless link (Fig. 4a, paragraph 0031, transmit at higher power levels than passive tags, paragraph 0060, Fig. 3B, If no signal is detected within time y, disabler 205 causes the state of device 305 to be a theft state).
Therefore, it would have been obvious to one of ordinary skill in the art to modify teaching of embeddable security device is configured to emit a signal that activates  alarm system disclosed by Sher to power either by its own power source or being powered by signal of security system as taught by Howarth to send notification to prevents suspected thief from being warned, by sending message to security personnel when attempts to pass through exit with item [Howarth, paragraph 0022].
Regarding claim 7, Sher discloses the apparat us of claim 5, further comprising: at least one antenna configured to receive RF energy that powers said component.
In analogous art, Howarth discloses the apparat us of claim 5, further comprising: at least one antenna configured to receive RF energy that powers said component (Fig. 4a, paragraph 0031, transmit at higher power levels than passive tags, paragraph 0060, Fig. 3B, If no signal is detected within time y, disabler 205 causes the state of device 305 to be a theft state, paragraph 0065, detect when the device is powered on in various way).
Therefore, it would have been obvious to one of ordinary skill in the art to modify teaching of embeddable security device is configured to emit a signal that activates  alarm system disclosed by Sher to power either by its own power source or being powered by signal of security system as taught by Howarth to send notification to prevents suspected thief from being warned, by sending message to security personnel when attempts to pass through exit with item [Howarth, paragraph 0022].
Regarding claim 9, Sher and Howarth fails to disclose the apparatus of claim 8, further comprising: a bit error test (BERT) device is configured to determine when said component is outside of said first volume, a. loss of wireless communication occurs when a result of said BERT falls below a reference value.
In analogous art, Waschura discloses the apparatus of claim 8, further comprising: a bit error test (BERT) device is configured to determine when said component is outside of said first volume, a. loss of wireless communication occurs when a result of said BERT falls below a reference value (Abstract, Bit error rate tester (BERT) provide a respective bit decision output signal in response to an input signal and BERT provides ability to supply additional information and feedback about behavior and performance of targeted device).
Therefore, it would have been obvious to one of ordinary skill in the art to modify teaching of embeddable security device is configured to emit a signal that activates the external alarm system disclosed by Sher and Howarth to send data that goes over stream during bit error rate tests is constrained to be a predictable pattern as taught by Waschura to BERT provides ability to supply additional information and feedback about the behavior and performance of the targeted device or subsystem being tested and to perform error measurements in non-constrained data [Waschura, Abstract].
Regarding claim 16, Sher and Howarth fails to disclose the apparatus of claim 15, wherein a bit error test (BERT) device is configured to determine -when said component is outside of said first volume, said loss of wireless communication occurs when a result of sa id BERT fells below a reference value.
In analogous art, Waschura discloses the apparatus of claim 15, wherein a bit error test (BERT) device is configured to determine -when said component is outside of said first volume, said loss of wireless communication occurs when a result of sa id BERT fells below a reference value (Abstract, Bit error rate tester (BERT) provide a respective bit decision signal in response to input signal and BERT provides ability to supply information and feedback about behavior and performance of targeted device).
Therefore, it would have been obvious to one of ordinary skill in the art to modify teaching of embeddable security device is configured to emit a signal that activates the external alarm system disclosed by Sher and Howarth to send data that goes over stream during bit error rate tests is constrained to be a predictable pattern as taught by Waschura to BERT provides ability to supply additional information and feedback about the behavior and performance of the targeted device or subsystem being tested and to perform error measurements in non-constrained data [Waschura, Abstract].
Regarding claim 19, Sher discloses the apparatus of claim 18, wherein 
after said movement of said reference block, an output power of said second wireless link (paragraph 0052, FIG. 3, security device 110 receive a signal from any desired source and generate power from received signal of security system 302).
In analogous art, Waschura discloses adjusted till a bit error test (BERT) result is equal to a reference value  (Abstract, Bit error rate tester (BERT) provide a respective bit decision output signal in response to input signal and BERT provides ability to supply information and feedback about behavior and performance of targeted device).
Response to Arguments
9.        Applicant's arguments filed March 10, 2021 have been fully considered but they are not persuasive. 
Double patenting rejection not withdrawn based on Applicant’s arguments on pages 8-10. 
          On page 12, lines 16-29, and page 13, lines 5-6, and page 14, lines 4-6 the applicant argues that the reference(s) do not teach or even suggest each and every limitations as claimed.
          The examiner respectfully disagrees and points out that the Sher teaches as in Fig. 1-4, external security system 302 and receiver and transmitter embeddable security device 110 via receiver and transmitter [0062] and security device including transmitter, receiver, and transmit and receive a first signal and a second signal [009], and security system 302 embedded in a traffic signal 502 and if the traffic signal is equipped with a camera 504, as is common at some intersections, security system 302 adapted to record an image or images of the surrounding area [0055], and device 110 enter a high-power transmission mode, in which the broadcast range of embeddable security device 110 increased or decreased and monitor accordingly, paragraph 0073, security device 110 to emit visual signal, device 110 enter a high-power transmission mode, in which the broadcast range of the embeddable security device 110 increased or decreased and monitor accordingly (i.e., when looss occurs) [0061], and system 302, detecting alert signal, record data from security device 110 via camera 504 [0057].
Howarth discloses stationary transceiver (receiver 230 configured to both receive and transmit signals [0040], and room 400 includes various valuable devices, including network devices 405, video cameras 407 and transmitter 410 produces signals 415 in the vicinity [0062]).
Thus, Sher (US 2009/0315714 A1) and Howarth (US 2008/0180244 A1) and Waschura (US 2007/0033448 A1) disclose the applicant’s whole invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRZA ALAM whose telephone number is (469) 295-9286.  The examiner can normally be reached on 8:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRZA F ALAM/           Primary Examiner, Art Unit 2689